THE LAZARD FUNDS, INC. 30 Rockefeller Plaza New York, New York 10112 August 28, 2014 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Attention:Deborah O'Neal-Johnson Re:The Lazard Funds, Inc. (the "Fund") Registration Statement on Form N-1A (File Nos. 811-06312; 33-40682) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), the Fund hereby certifies that: the form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 91 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 91 to the Fund's Registration Statement on Form N-1A was filed electronically on August 27, 2014. THE LAZARD FUNDS, INC. By:/s/ Tamar Goldstein Tamar Goldstein Assistant Secretary
